Citation Nr: 0121120	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
cervical spine with foraminal encroachment and radiculopathy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
arthritis of the cervical and thoracic spine in excess of 
20 percent.  The veteran and his wife testified at a hearing 
at the RO in September 1999.  By rating action of May 2000, 
the hearing officer assigned separate ratings-a 20 percent 
rating for arthritis of the cervical spine with foraminal 
encroachment and radiculopathy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290-5293, and a 10 percent rating for 
arthritis of the thoracic spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5291.


FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the thoracic 
spine is productive of pain and reduced motion; there is no 
fracture of a vertebra or ankylosis.

2.  The veteran's service-connected arthritis of the cervical 
spine with foraminal encroachment and radiculopathy is 
manifested by functional impairment that equates to severe 
disc syndrome; pronounced symptoms are not shown.  



CONCLUSIONS OF LAW

1.  An increased rating for arthritis of the thoracic spine 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a (Diagnostic Code 5291) 
(2000).

2.  A 40 percent rating for service-connected arthritis of 
the cervical spine with foraminal encroachment and 
radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a 
(Diagnostic Code 5293) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If the disability at issue is of a musculoskeletal nature and 
is ratable based on limitation of motion of affected joints, 
then VA must consider functional impairment caused by pain, 
limited or excess movement, weakness, excess fatigability, or 
incoordination, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In a written statement of November 1996, the veteran reported 
that he experienced soreness and stiffness in his legs, arms, 
and back.  He reported that his neck was extremely stiff and 
sore, and that he had limited range of motion.

When examined by VA in February 1997, the veteran complained 
of arthritis all over.  He reported that he wore a back brace 
for his lower back.  Range of motion of the cervical spine 
was as follows:  forward flexion was 25 degrees with 
discomfort, backward extension was 25 degrees with 
discomfort, left lateral flexion was 20 degrees with 
discomfort, right lateral flexion was 30 degrees with 
discomfort, left rotation was 30 degrees with discomfort, and 
right rotation was 45 degrees with discomfort.  X-rays of the 
cervical spine revealed cervical spondylosis with multiple 
degenerative disc disease and signs of diffuse idiopathic 
skeletal hyperostosis (DISH).  X-rays of the thoracic spine 
revealed thoracic spondylosis and signs of DISH.  The 
diagnoses included osteoarthritis of the cervical spine with 
DISH and osteoarthritis of the thoracic spine and lumbosacral 
spine with DISH.

At a hearing at the RO in September 1999, the veteran 
testified that his arthritis in the upper back and neck 
caused continuous pain with or without motion.  He noted that 
he had to sleep on one side and experienced stiffness in the 
morning, which required a prolonged period to loosen up.  His 
wife testified that the veteran had used a contour pillow for 
the previous six to eight years and was taking pain 
medication.  The veteran further testified that movement 
exacerbated his neck pain, with pain radiating from the neck 
down to both shoulders, with the left being worse.  He also 
wore a back brace for the past two years.

Private treatment records, dated from April 1982 to 
March 1999, show that the veteran was treated for arthritis 
involving multiple areas, including the hands, neck, left 
hip, left knee, and low back.  In December 1998, the veteran 
noted some significant discomfort at the base of the neck and 
some numbing paresthesia to the right suprascapular region of 
the back and shoulder.  On observation, it was noted that the 
veteran's neck was stiffened by arthritic change.  No 
palpable cervical muscle spasm was noted.  The assessments 
included degenerative arthritis, primarily neck pain and 
right shoulder paresthesia.  In January 1999, the assessment 
included tolerable osteoarthritis.  In April 1999, the 
assessment included stable degenerative arthritis.  In 
July 1999, the assessment included troublesome degenerative 
arthritis.  

VA treatment records show that, in October 1998, the veteran 
had extreme rigidity of the muscles of the upper and lower 
extremities.  In November 1999, it was noted that the veteran 
had advanced degenerative joint disease.  

Thoracic Spine

The veteran's service-connected arthritis of the thoracic 
spine is currently evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5291 (2000).  Under Diagnostic Code 5010, traumatic arthritis 
is evaluated as degenerative arthritis under Diagnostic Code 
5003.  That diagnostic code prescribes that arthritis 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Code 5291).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 
Diagnostic Code 5291, a maximum rating of 10 percent is 
assigned for moderate, or severe, limitation of motion of the 
dorsal spine.  38 C.F.R. § 4.71a; Diagnostic Code 5291 
(2000).  (The terms "thoracic spine" and "dorsal spine" are 
synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) 
[citing WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986)].)

In the present case, given the veteran's current 10 percent 
rating for his service-connected arthritis of the thoracic 
spine, he is not entitled to a higher rating for this 
service-connected disability based on the arthritis and 
limitation of motion diagnostic codes.  See 38 C.F.R. § 
4.71a, Codes 5003, 5010, and 5291 (2000).  In other words, a 
10 percent rating assigned on account of limitation of motion 
or on account of x-ray evidence of arthritis in a group of 
minor joints, see 38 C.F.R. § 4.45 (dorsal vertebrae are 
considered a group of minor joints), is the highest 
assignable rating.  Significantly, the United States Court of 
Appeals for Veterans Claims (Court) has held that, where a 
veteran is already receiving the maximum disability rating 
available for limitation of motion of a service-connected 
disability, analysis of an increased rating for the 
disability based on functional loss due to pain is not 
necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

The Board has also examined all other diagnostic codes 
pertinent to disabilities of the thoracic spine.  Ankylosis 
of the thoracic spine has not been demonstrated.  
Consequently, Diagnostic Code 5286 (complete bony fixation 
(ankylosis) of the spine) or Diagnostic Code 5288 (ankylosis 
of the dorsal spine) is not applicable.  There is also no 
evidence of cord involvement due to fracture, evidence of 
abnormal mobility requiring a neck brace, or evidence of a 
demonstrable deformity.  Therefore, a higher rating is not 
assignable under Diagnostic Code 5285 (residuals of a 
fracture of a vertebra).  The result of this analysis is that 
the preponderance of the evidence is against the claim for an 
increase.

Cervical Spine

Turning to the issue of whether an increased rating is 
warranted for arthritis of the cervical spine with foraminal 
encroachment and radiculopathy, the Board finds that the 
veteran's service-connected cervical spine disability 
warrants a 40 percent rating under the provisions of 
Diagnostic Code 5293.  

The veteran's service-connected arthritis of the cervical 
spine with foraminal encroachment and radiculopathy is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under Diagnostic Code 5293 
(intervertebral disc syndrome), a 20 percent rating is 
warranted for moderate, recurring attacks.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293.  A 40 percent rating is 
assigned for severe, recurring attacks with intermittent 
relief.  Id.  A 60 percent rating is assigned for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  Id.

Based on a review of the record, the Board finds that the 
evidence shows problems tantamount to severe intervertebral 
disc syndrome which entitles the veteran to an increased 
rating under Diagnostic Code 5293.  Additionally, the 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2000).  The veteran has 
complained of constant cervical pain indicative of a problem 
that allows for only intermittent relief.  He has also 
complained of pain from his neck radiating down into his 
shoulders and arm.  The February 1997 VA examiner reported 
discomfort and range of motion difficulties, and degenerative 
disc disease.  Private examiners have noted the veteran's 
neurological impairment.  Furthermore, a review of the record 
shows objective evidence of disc narrowing, radiculopathy, 
and advanced degenerative disc disease of the cervical spine.  
Therefore, when taking into account limitations due to pain 
and other factors as identified in 38 C.F.R. §§ 4.40, 4.45 
(2000), the Board finds that the veteran's functional losses 
suggest difficulties that more nearly approximate the 
criteria contemplated by a 40 percent rating for 
intervertebral disc syndrome.  38 C.F.R. § 4.7, Diagnostic 
Code 5293 (2000); VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board notes that the maximum schedular award assignable 
under Diagnostic Code 5290 (limitation of cervical motion) is 
30 percent, and under Diagnostic Code 5287 (unfavorable 
ankylosis of the cervical spine) is 40 percent.  Hence, no 
greater benefit can flow to the veteran under either of these 
Codes.  Moreover, each set of criteria contemplate limitation 
of motion which is addressed in the rating under Diagnostic 
Code 5293.  VAOPGCPREC 36-97 (1997).  Therefore, assignment 
of separate ratings for these manifestations would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2000).  

In light of the award of a 40 percent rating, the veteran 
will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or is 
bedridden (100 percent), or a fracture of a vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285).  
Additionally, under Diagnostic Code 5293, a 60 percent rating 
is assigned for pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  Id.  

The Board finds that the record does not show that the 
veteran's service-connected arthritis of the cervical spine 
with foraminal encroachment and radiculopathy results in 
attacks of disc syndrome that are "pronounced."  Although 
the veteran has described his pain as chronic, it does not 
appear to be "persistent" as contemplated by the pertinent 
criteria.  To warrant a 60 percent rating, the symptoms 
(recurring attacks of disc syndrome) must be so persistent as 
to result in only little intermittent relief.  In short, even 
when taking into account the complaints of chronic pain, the 
veteran's symptoms do not equate to disability of the type 
contemplated by the criteria for a 60 percent rating-only 
little intermittent relief.  There is no indication from the 
available records that the veteran has problems such as 
muscle spasm or absent ankle jerk.  Diagnostic Code 5293.  
Additionally, as noted above, he does not have disc syndrome 
to the point that he gets little to no intermittent relief.  
Id.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have been satisfied.  By the statement of the case (SOC) 
and supplemental SOCs furnished the veteran, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  Additionally, VA has 
assisted the veteran by conducting an examination.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

An increased rating for arthritis of the thoracic spine is 
denied.

A 40 percent rating for arthritis of the cervical spine with 
foraminal encroachment and radiculopathy is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

